Matter of Levinson (2015 NY Slip Op 09287)





Matter of Levinson


2015 NY Slip Op 09287


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2012-11256		ON

[*1]In the Matter of Ronald T. Levinson, admitted as Ronald Terry Levinson, a suspended attorney. 


(Attorney Registration No. 2928489)
 

DECISION & ORDER
Motion by Ronald T. Levinson for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Levinson was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 16, 1998, under the name Ronald Terry Levinson. By decision and order on application dated March 4, 2013, this Court authorized the Grievance Committee for the Tenth Judicial District to institute and prosecute a disciplinary proceeding against Mr. Levinson, and the issues raised by the petition and any answer thereto were referred to the Honorable Michael F. Mullen, as Special Referee, to hear and report. By opinion and order of this Court dated December 31, 2014, Mr. Levinson was suspended from the practice of law for a period of six months, commencing January 30, 2015 (see Matter of Levinson, 125 AD3d 97).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Ronald Terry Levinson is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Ronald Terry Levinson to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court